Citation Nr: 1203331	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  06-24 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for Osgood-Schlatter's disease of the left knee, status post surgery with degenerative arthritis, currently assigned a 10 percent evaluation.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth J. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from September 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2005, which denied a claim for a rating in excess of 10 percent for Osgood-Schlatter's disease of the left knee, status post surgery with degenerative arthritis.  In a decision dated in October 2010, the Board denied the appeal.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a joint motion to the Court (JMR), the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded.  An August 2011 Court order granted the joint motion. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The October 2010 JMR was predicated on questions involving VA's choice of the diagnostic code under which the service-connected disability was evaluated.  In reviewing this JMR in the context of the record as a whole, the Board notes that the most recent VA examination was conducted in May 2008, more than three years ago.  Given the Veteran's contentions, the Board finds it appropriate to afford the Veteran a more contemporaneous VA examination, so to ascertain the current symptoms and severity of his disability.  38 C.F.R. § 3.159(c)(4) (2011).

In addition, in arguments presented to the Board in November 2011, the Veteran's representative pointed out that a claim for a TDIU rating had been denied by the RO in January 2006 and that the Veteran had submitted a notice of disagreement in February 2006, that VA had failed to subsequently develop this appeal.  Osgood-Schlatter's disease of the left knee, status post surgery with degenerative arthritis, is the Veteran's sole service-connected disability, and, therefore, this TDIU claim must be considered as part of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Provide 38 C.F.R. § 3.159(b) notice with respect to the TDIU claim, to include the evidence needed to substantiate the claim on an extraschedular basis.  Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and/or other document containing the necessary employment and education history. 

2.  Thereafter, schedule the Veteran for an appropriate VA orthopedic examination to determine the manifestations and severity of his service-connected Osgood-Schlatter's disease of the left knee, status post surgery with degenerative arthritis.  Any indicated radiology studies should be completed.  The physical examination must include range of motion studies, and commentary as to the presence and extent of any functional loss due to painful motion, weakened movement, excess fatigability, ankylosis, and/or incoordination present.  To the extent possible, the examiner should express any functional loss due to pain in terms of additional degrees of limited motion.  In addition, the presence (and severity) or absence of instability or subluxation must be explicitly reported, as well as any other symptoms which are attributable to the service-connected left knee condition.  The examiner should also offer an assessment as to whether it the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected left knee disability.  The entire claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the examination, and a complete rationale for all opinions expressed should be provided.

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, review the claim for an increased rating for Osgood-Schlatter's disease of the left knee, status post surgery with degenerative arthritis, and adjudicate the TDIU claim (with consideration of whether referral for an extraschedular TDIU rating is warranted).  If the benefits sought are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case, which includes the law and regulations pertaining to a TDIU rating (if the claim is denied), and given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


